Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to teach or provide support for diluents “comprising one, two, three, or four reactive moieties”.  For example, pg. 7, ll 10-19 says the reactive diluent can have plural moieties, such as aliphatic, aromatic, etc., but nothing in the specification teaches these moieties as reactive.  Also, pg. 8, ll. 20 teaches 1-4 thiol moieties, but this portion of the 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-40, 42, and 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by WO-2017/110647 to Urata et al. (The U.S. Patent Publication will be used for citations, US-2018/0371291).
As to claims 34-37 and 40, Urata discloses a coating/resin composition comprising a mixture of polyurethanes having an ethylenically unsaturated group in the side chain (0052-0053) and comprises the reaction product of a polycarbonate polyol, a diisocyanate, and a hydroxyacrylate (Polyurethane b1) that is used in admixture with polyurethane b5 that comprises unsaturated groups and 7 functional groups (0180, Examples 1-4).  The polyurethane b5 of Urata is taken to meet applicant’s diluent limitation, even though said component is not labeled as a diluent.  Urata discloses a polymer having urethane and carbonate linkages in the backbone and side chain unsaturated groups derived from the hydroxyacrylate (Polyurethane b1, 0051-0074, 0169-0174).
As to claims 35 and 40, Urata discloses an additional unsaturated polyurethane that have plurual unsaturated side chains are used in combination with the 
As to claims 38-39, Urata discloses the resin composition further comprises thiol functional crosslinkers pentaerythritol tetrakis(3-mercaptopropionate) (formula vi, 0041).
As to claims 42 and 44, Urata discloses the polymer comprises the reaction product of a aliphatic polycarbonate polyol (R1, R2 = aliphatic), isophorone diisocyanate (R = aliphatic), and hydroxyethyl acrylate (R3, R4 — aliphatic) and the molecular weight of polyurethane is 1,000 g/mol and the ratio of hydroxy group to isocyanate group is % (0175).
As to claim 45, Urata discloses 50 parts by weight of the polycarbonate urethane acrylate and 50 parts by weight of the additional polyurethane acrylate (Table 1).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/110647 to Urata et al. (The U.S. Patent Publication will be used for citations, US-2018/0371291) in view of U.S. Patent Pub. No. 2006/0089453 to Pajerski.
As to claim 41, Urata discloses a coating/resin composition comprising a polyurethane having an ethylenically unsaturated group in the side chain (0052-0053) and comprises the reaction product of a polycarbonate polyol, a diisocyanate, and a hydroxyacrylate. Urata discloses a polymer having urethane and carbonate linkages in the backbone and side chain unsaturated groups derived from the hydroxyacrylate (Polyurethane b1, 0051-0074, 0169- 0174). Urata discloses an additional unsaturated polyurethane that have plurual unsaturated side chains are used in combination with the polycarbonate containing 
Urata does not teach the claimed di(meth)acrylates).
Pajerski discloses crosslinking polyurethane resin compositions comprising a reactive diluent containing at least two polymerizable unsaturated double bonds, such as triallyl isocyanurate (0078).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add from 2 to about 30 weight percent of triallyl isocyanurate component of Pajerski to the resin composition of Urata lower the viscosity of the polymer, increase cure rate and provide solvent and impact resistance to the cured coatings (0077),

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Urata fails to teach the diluent component comprising at least one functional group and at least one unsaturated side chain.  This is not found persuasive because Urata teaches mixtures of unsaturated polyurethanes wherein the unsaturation sites are on the side chain and the polyurethane may have up to 7 functional groups (polyurethane b5).  The Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Labeling the unsaturated urethane as a diluent does not overcome the prior art when the reference uses mixtures of unsaturated polyurethanes falling within the scope of the claims in terms of functionality, backbone, and side chains.  
The applicant argues that the molecular weight of component b5 is to low to be useful as a diluent.  This allegation is not supported with evidence.  It could be that the amount of b5 effects the diluent potential and not just the molecular weight of the polymer.  Accordingly, the claims do not have patentable weight over Urata because the reference teaches all three claimed components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.